Citation Nr: 1628109	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  11-31 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Entitlement to service connection for a low back condition, to include as
secondary to service-connected disabilities.

2. Entitlement to service connection for a bilateral hip condition, to include as
secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1993 to July 1997.  His awards include the Southwest Asia Service Medal and the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Fort Harrison, Montana.

In September 2014, the Board remanded the current issues for further evidentiary development.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

Turning first to the claim for service connection for a low back condition, the Veteran was afforded a VA lumbar spine examination in April 2012.  The examiner noted diagnoses of lumbago and degenerative disc disease (DDD).  The examiner provided opinions that the Veteran's low back condition was not related to service or caused by his service-connected bilateral knee and/or foot disorders.  However, the examiner opined that an aggravation opinion could not be rendered without resorting to speculation.

In its September 2014 remand, the Board noted the August 2005 statements from the Veteran, his father, and his ex-wife regarding his disturbed gait, knee, and back pain.  The Veteran's father specifically noted that the Veteran's gait and stance had changed as he compensated for his knee and foot pain.  The Board also noted the October 2011 letter from Dr. A., a private chiropractor, indicating that the Veteran's knee and foot disabilities have contributed to his back pain, and the September 2014 treatise evidence submitted by the Veteran concerning the connection between posttraumatic stress disorder (PTSD) and musculoskeletal conditions.  

Pursuant to the Board's September 2014 remand, the claims file was returned to the April 2012 VA examiner to provide addendum opinions.  Addressing the issue of whether the low back condition was aggravated by his PTSD, knee and/or hammertoe conditions, the examiner opined that medical resources do not show any pathophysiologic connections between patellofemoral pain syndrome or hammertoes and the development of osteoarthritis, and that there is no biomechanical relationships between PTSD or arthritis of the knees and disc degeneration of the spine.

Subsequent VA treatment records note that in March 2014 the Veteran underwent surgeries on his service-connected hammertoes of the bilateral feet.  In April 2014, the Veteran reported that his back pain has increased due to the gait impact of wearing a surgical boot.  

Although secondary service connection may be established if the secondary condition was caused by a service-connected disability, it may also be established for the degree of disability resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002). 

Given that the April 2012 VA examiner did not address whether the reports of back pain and gait disturbance due to service-connected foot and knee conditions represented a permanent worsening of the low back condition, and that evidence obtained since that examination indicates that the low back condition may have worsened due to service-connected disabilities, the Board finds that a new VA examination is warranted.  

Turning to the bilateral hip claim, the VA examiner determined in April 2012 that the Veteran did not have a bilateral hip condition.  However, as noted by the Board in its September 2014 remand, functional loss observed at the examination may be indicative of a hip condition.  An examination is therefore necessary to diagnose any bilateral hip conditions present during the pendency of this claim, and to provide etiology opinions for any such diagnosed conditions.  

Additionally, the record also reflects that the Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.  During a December 2007 VA examination, the Veteran asserted that his bilateral hip condition was due to an undiagnosed Gulf War Illness.  While the examiner opined that the Veteran's hip condition at that time was more likely due to soft tissue damage resulting from a leg length discrepancy rather than an undiagnosed illness, given that the Veteran's condition may have changed since 2007, the examiner should provide an opinion as to whether the Veteran's complaints of hip pain and objective signs of functional loss represent an undiagnosed illness related to the Veteran's service in the Persian Gulf.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from April 2014 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified    of such.

2. Ask the Veteran to provide the names and addresses of all private medical care providers who have treated him for his back and hip since October 2011, to include Dr. A.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran and his representative should be notified of such. 

3. After the above has been completed to the extent possible, schedule the Veteran for a lumbar spine examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. Please provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's low back condition has been caused by his service-connected posttraumatic stress disorder (PTSD).  Please explain why or why not.  

b. If not caused by the PTSD, the examiner should provide an opinion as to whether it is at least as likely as not that the low back condition has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by his PTSD.  Please explain why or why not.  

In rendering these opinions the examiner should discuss the September 2014 treatise evidence submitted by the Veteran.  

c. Please provide an opinion as to whether it is at least as likely as not that the Veteran's low back condition has been caused by his service-connected 
knee and/or foot disabilities.  Please explain why or why not.  

d. If not caused by the knee and/or foot disabilities, the examiner should provide an opinion as to whether it is at least as likely as not that the low back condition has been permanently worsened beyond normal progression by his knee and/or foot disabilities.  Please explain why or why not.  

In rendering these opinions the examiner should discuss the August 2005 statements from the Veteran, his father, and his ex-wife regarding his disturbed gait, knee pain, and back pain; the January 2005, April 2008 and April 2012 VA examination reports and the November 2014 VA opinion; the October 2011 letter from Dr. A., indicating that the Veteran's knee and foot disabilities contribute to his back pain; and the April 2014 VA treatment record noting the Veteran's report that his back pain increased due to the gait impact of his hammertoe surgeries. 

Specifically, the examiner should explain why the functional effects of the knee and foot disabilities, including back pain and gait disturbance, have or have not caused the low back condition to be permanently worsened.    

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. Schedule the Veteran for a hip examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following: 

a. Based on the examination results and review of the record, the examiner should identify all hip conditions currently present, or present during the pendency of the claim (since September 2004).  The examiner should also determine whether the findings of functional loss on the April 2012 VA examination, including loss of 5 degrees of flexion bilaterally, hip strength 4/5, and difficulty squatting are representative of a hip condition.  

b. For all hip conditions found, please provide an opinion as to whether each hip condition at least as likely as not (50 percent probability or greater) arose in service or is otherwise related to service.  The examiner should provide a rationale for the opinions expressed.

c. For any hip condition that is not found to have arose in service or to otherwise be related to service, the examiner provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the hip condition was caused by his service-connected posttraumatic stress disorder (PTSD), knee disabilities, and/or foot disabilities.  Please explain why or why not.  

d. If not caused by the PTSD, knee and/or foot disabilities, the examiner should provide an opinion as to whether it is at least as likely as not that the hip condition has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by his PTSD, knee and/or foot disabilities.  Please explain why or why not.  

In rendering these opinions the examiner should discuss the August 2005 statements from the Veteran and his ex-wife regarding his knee and hip pain, the January 2005, December 2007, and April 2012 VA examination reports, the November 2014 VA opinion, and the September 2014 treatise submitted by the Veteran indicating that PTSD may cause musculoskeletal conditions.

e. If there is no diagnosed condition that the Veteran's hip complaints can be attributed to, the examiner should state whether there are objective signs and symptoms of his hip complaints, to include loss of bilateral flexion, reduced hip strength, and reports that his hip pain prevented him from squatting.  The examiner should indicate whether such represent an undiagnosed illness related to the Veteran's service in the Persian Gulf.  The examiner should provide a rationale for the opinions expressed.
5. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


